         Case 2:20-cv-04096-GAM Document 45 Filed 09/15/20 Page 1 of 3

                                                                        U.S. Department of Justice
                                                           Civil Division, Federal Programs Branch




Kuntal Cholera                                                                    Tel.: (202) 305-8645
Trial Attorney                                                       E-mail: kuntal.cholera@usdoj.gov




                                                                               September 15, 2020

The Honorable Gerald A. McHugh
United States District Court
Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street, Room 9613
Philadelphia, PA 19106

       Re:   Plaintiffs’ September 14, 2020 Discovery Motion (Pennsylvania v. DeJoy, No.
20-cv-4096).

Dear Judge McHugh,

        Plaintiffs’ request for expedited 30(b)(6) depositions is impractical and unnecessary.
Plaintiffs are among a collection of parties across at least six different district courts, all of whom
are asserting related claims against the U.S. Postal Service (“USPS”), and most of whom are
seeking expedited discovery. Thus far, two courts (including this Court) have authorized
expedited discovery which includes interrogatories and document requests relevant to Plaintiffs’
claims. Tomorrow, USPS will also participate in an evidentiary hearing before the Southern
District of New York—for a matter involving claims nearly identical to Plaintiffs’—which will
include live witness testimony. See Jones v. USPS, 20-cv-6516, ECF No. 37 (S.D.N.Y. Sept. 12,
2020). Given the competing demands on USPS’s counsel and key personnel, and the wealth of
relevant materials now available to Plaintiffs, the Court should deny Plaintiffs’ motion to compel
expedited 30(b)(6) depositions.

        First, Plaintiffs’ request is impractical. Plaintiffs seek expedited 30(b)(6) depositions this
week, and possibly this coming weekend. But key witnesses who likely would be the USPS Rule
30(b)(6) designees will be occupied preparing for, and participating in, tomorrow’s evidentiary
hearing, and they must balance these duties with their standard work obligations. It is unclear
how designees could be adequately prepared for a 30(b)(6) deposition under these circumstances.
Additionally, these burdens are further magnified by the competing demands on USPS’s
resources, including Plaintiffs’ other discovery requests which are far more burdensome than
Plaintiffs suggest. These requests require custodial document collections and review, which will
consume a significant amount of time. As the Third Circuit has recognized, the party responding
to a Rule 30(b)(6) notice has an obligation to reasonably prepare its designees, and the failure to
produce a prepared designee may subject to the party to sanctions under Rule 37. See Black
Horse Lane Assoc., L,P. v. Dow Chem. Corp., 228 F.3d 275, 304 (3d Cir. 2000). USPS takes its
         Case 2:20-cv-04096-GAM Document 45 Filed 09/15/20 Page 2 of 3

                                                -2-

obligation to reasonably prepare a designee seriously, and that preparation simply cannot take
place under the expedited schedule Plaintiffs have proposed.

        Plaintiffs protest that they served these discovery requests on August 28, 2020. But the
Court did not authorize expedited discovery until September 4, 2020. And even then, it is unclear
whether the Plaintiffs’ sought, and whether the Court approved, any depositions. For example, in
the conclusion of their expedited discovery memorandum, Plaintiffs note: “Plaintiffs’ motion to
expedite discovery should be granted and Defendants should be ordered to respond to Plaintiffs’
interrogatories and requests for the production of documents (Ex. 1) within ten days from the
date of the Court’s order.” ECF No. 14-1, at 13. They make no mention of depositions. Further,
the Court never expressly ordered Defendants to produce witnesses for any depositions, and
Defendants never voluntarily agreed to them.

        Second, Plaintiffs fail to articulate any marginal benefit to their requested depositions,
much less a benefit sufficient to warrant the burden these depositions would impose. Contrary to
Plaintiffs’ representations, their claims are materially identical to those in the related cases.1 All
of these cases also rely upon the same underlying factual allegations, and thus the impending
Southern District of New York hearing ought to provide Plaintiffs with adequate testimonial
evidence. Notably, it is anticipated that the witnesses at the SDNY hearing will be some of, if not
the most, knowledgeable USPS employees about the various issues in the litigation.
Accordingly, any concerns about bandying are misplaced, Black Horse Lane Assoc., 228 F.3d at
304, and any incremental benefit from a Rule 30(b)(6) deposition under the circumstances is
questionable at best. Indeed, Plaintiffs fail to identify, with precision, what material information
they may gain from their requested depositions that they cannot access through other means, and
how this information is necessary for them to litigate their preliminary injunction motion (which
will be fully briefed once Plaintiffs file their reply today, see ECF No. 30).

        Plaintiffs do not dispute that they have served interrogatories that almost completely
overlap with their proposed Rule 30(b)(6) topics. Rather, they argue that despite that overlap,
they are entitled to determine how to conduct discovery. That is both true and beside the point.
Rule 26 requires discovery to be proportionate to the needs of the case. See Fed. R. Civ. P.
26(b)(1). Proportionality turns on, among other things, whether the party seeking the discovery
otherwise has access to the information, the importance of the information in resolving the issue,
and whether the burden outweighs the likely benefit. Id. Indeed, Rule 26(c) specifically provides
that the Court may “prescrib[e] a discovery method other than that selected by the party seeking
discovery[.]” Here, where Plaintiffs will be receiving interrogatory responses on Friday, and
have access to the evidentiary hearing taking place tomorrow, Plaintiffs cannot establish why a
duplicative Rule 30(b)(6) deposition is proportionate to the needs of the case.


1
  All of these cases involve the same material allegations, and contain some combination of the
following three claims: that the alleged USPS policy changes (i) failed to follow the required
process under 39 U.S.C. § 3661, (ii) violates the authority of State legislatures under the
Elections Clause, and (iii) burdens citizens’ right to vote. See, e.g., Pennsylvania v. DeJoy, 20-
cv-4096, ECF No. 1 (E.D. Pa. Aug. 21, 2020); Jones v. USPS, 20-cv-6516, ECF No. 1 (S.D.N.Y.
Aug. 17, 2020); Washington v. Trump, 20-cv-3127, ECF No. 1 (E.D. Wash. Aug. 18, 2020);
NAACP v. USPS, 20-cv-2295, ECF No. 1 (D.D.C. Aug. 20, 2020).
         Case 2:20-cv-04096-GAM Document 45 Filed 09/15/20 Page 3 of 3

                                               -3-



        Plaintiffs contend that events in other litigations should not impact what Plaintiffs are
entitled to here. But this argument proves too much, since each party in each litigation can make
the same argument, and thus secure the same breadth of discovery. USPS would ultimately get
bogged down in dozens of overlapping and wasteful depositions and custodial document
reviews.

         The Court should thus decline Plaintiffs’ motion to compel. If the Court is inclined to
authorize depositions here, however, Defendants request that the Court stay these depositions.
The plaintiffs in two cases before the District Court for the District of Columbia are likewise
seeking Rule 30(b)(6) depositions.2 If that court ultimately authorizes depositions, Defendants
will seek to coordinate among all interested parties to ensure that relevant witnesses do not have
to sit for multiple, duplicative depositions.

        Counsel for USPS may address any questions the Court may have during today’s 4:00
p.m. telephone conference.

                                             Respectfully submitted,

                                             /s/ Kuntal Cholera
                                             Kuntal V. Cholera

CC: All Counsel of record via ECF.




2
 See Motion for Expedited Discovery, Vote Forward v. DeJoy, 20-cv-2405, ECF No. 20 (D.D.C.
Sept. 14, 2020); Motion for Expedited Discovery, New York v. Trump, 20-cv-2340, ECF No. 38-
1 (D.D.C. Sept. 14, 2020).
